Citation Nr: 1014026	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  06-00 374A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for additional disability including an inability to 
walk/being wheelchair bound, claimed as a result of VA 
surgery and treatment in September 2000.


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran had active service from August 1943 to January 
1946.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2003 rating decision by the Department 
of Veterans Affairs (VA) Tiger Team at the Regional Office 
(RO) in Cleveland, Ohio, that denied the Veteran's claim for 
compensation pursuant to 38 U.S.C.A. § 1151. 

The Board remanded the claim in May 2008 for further 
development and consideration. 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

The competent medical evidence of record does not show that 
additional disability including an inability to walk/being 
wheelchair bound, claimed was caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing 
medical care or due to an event not reasonably foreseeable, 
as a result of VA surgery and treatment in September 2000.


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for 
additional disability including an inability to walk/being 
wheelchair bound, claimed as a result of VA surgery and 
treatment in September 2000 are not met.  38 U.S.C.A. 
§§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.361 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The requirements for establishing compensation benefits under 
38 U.S.C.A. § 1151 are fully discussed in a December 2002 
letter.  The Veteran was informed of the elements of an 1151 
claim, as well as the relative burdens of evidence gathering.  
The Veteran was informed of the laws regarding degrees of 
disability or effective dates for any grant of service 
connection in a December 2009 letter, and the claim was 
readjudicated the claim that month.

Complete notice was not provided before the initial 
unfavorable adjudication by the RO.  However, notice 
requirements may be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, 
the Veteran has neither alleged nor demonstrated any 
prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

VA has obtained the applicable treatment records, assisted 
the Veteran in obtaining evidence, scheduled the Veteran for 
physical examinations and requested medical opinions as to 
the etiology and severity of disabilities at issue, and 
afforded the veteran the opportunity to give testimony before 
the Board.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claims file; and he has not contended otherwise.  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim without 
good cause, the claim shall be rated based on the evidence of 
record.  See 38 C.F.R. § 3.655.  Pursuant to Board remand, 
the Veteran was scheduled for VA brain and spinal cord, 
esophagus and hiatal hernia, large and small intestines, 
mental disorder, and respiratory diseases examinations in 
August 2008.  Because the Veteran's failure to report to the 
scheduled examinations is without explanation, it may be said 
that his absence from the scheduled examinations was without 
good cause.  Accordingly, the Board will proceed to 
adjudicate the claim based on the evidence of record.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

II.  Analysis

The Veteran, his spouse, friends and family maintain that he 
developed additional disabilities as a result of actions (or 
inactions) surrounding surgery and treatment by VA medical 
personnel at a VA facility in September and October 2000.  
They further maintain that the additional disabilities were 
due to negligence on the part of VA and not reasonably 
foreseeable.

In 1990, the Veteran applied for, and began receiving, a 
nonservice-connected pension based on age and income level.  
Parkinson's disease was diagnosed at some point during the 
mid-1990's

In September 2000, the Veteran underwent elective surgery at 
the VA in San Francisco to have a polyp removed from his 
colon.  A screening colonoscopy revealed a large villous or 
tubular adenoma at the hepatic flexure, too large to safely 
remove endoscopically.  A September 13, 2000, treatment note 
indicated that the Veteran was informed of the benefits and 
risks of anesthesia, including heart attack dental damage, 
nerve damage, bleeding, stroke, pneumonia, myocardial 
infarction, or death.  

The Veteran was subsequently scheduled for laparoscopic 
removal of the tumor; however, during surgery, while the 
resection was started, he ran into intraoperative problems 
such that he had to be converted to an open laparotomy to 
continue the resection and primary anastomosis.  He suffered 
a hypotensive episode, but there was no evidence at that time 
of any myocardial damage.  He then appeared to improve, and 
then began to develop an ileus.  He spiked fevers and had a 
positive blood culture for a methicillin-resistant 
Staphylococcus aureus (MRSA).  The Veteran required a second 
surgery because of what may have been obstruction, and when 
they opened him up, there were massive adhesions that were 
resected after a lengthy procedure.  The Veteran had slow 
postoperative bowel progression, and then was treated for at 
least one urinary tract infection.  Then the Veteran 
developed a massive pulmonary embolus.  He was placed on 
subcutaneous Heparin, but then developed an upper 
gastrointestinal (GI) bleed, and anticoagulation was stopped; 
then an esophageal ulcer was identified.

Postoperatively, the Veteran was left with an inability to 
feed due to exacerbation of Parkinson's disease, impaired 
gastric emptying, recurrent episodes of regurgitation and 
esophagitis due to bile reflux.

The Veteran was transferred to the Doctors Medical Center in 
San Pablo, California, in November 2000.  A November 1, 2000, 
consultation report indicated that the Veteran was 
transferred from the VA facility to Doctors Medical Center at 
the insistence of his family, primarily due to the distance 
that they needed to travel between their home town and the VA 
facility in San Francisco.  The consultation report also 
noted that the Veteran had what appeared to be rather 
advanced Parkinson's.  At the time of admission, the Veteran 
was suffering from GI bleeding, pneumonia, failure to thrive, 
and severe Parkinson's disease.  He was initially evaluated 
for a small bowel obstruction.  He had continued slow GI 
bleeding and recently documented esophageal ulcer.  

The Veteran, his family, and friends firmly believe that the 
Veteran's post-operative problems were all caused by 
negligence on the part of VA, and they further maintain that 
they transferred the Veteran out of the VA facility at the 
end of October 2000 because a doctor told them to get the 
Veteran out as soon as possible.  They maintain that there 
was a cover-up on the part of VA personnel.

A June 2001 rating decision granted entitlement to a special 
monthly pension based on the need of regular aid and 
attendance.

In a letter dated in May 2005, H. J. Hsu, M.D., stated that 
the Veteran was under his care since May 1999.  The Veteran 
was also seen in July 2000 and July 2001.  The Veteran 
informed the private physician that he had complications 
after having colon surgery at a VA facility.  The physician 
noted that the Veteran was confined to a wheel chair for a 
left foot drop and was completely disabled, which he did not 
suffer from prior to the surgery.  

The provisions 38 U.S.C.A. § 1151 state, where a veteran has 
suffered an injury, or an aggravation of an injury, as the 
result of hospitalization, medical or surgical treatment, not 
the result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or in 
death, compensation shall be awarded in the same manner as if 
such disability, aggravation, or death were service 
connected.

A claimant must show fault or negligence in medical 
treatment.  Specifically, a veteran must show that he 
suffered from an additional disability, which was caused by 
VA hospital care, medical or surgical treatment or 
examination; and that the proximate cause of the disability 
was carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the hospital care, medical or surgical treatment, 
or examination.  38 C.F.R. § 3.361.  In the alternative, a 
veteran must show that he suffered from additional 
disability, which was caused by VA hospital care, medical or 
surgical treatment, or examination; and that the proximate 
cause of the additional disability was an event, which was 
not reasonably foreseeable.  Id. 

Merely showing that a veteran received care, treatment, or 
examination and that the Veteran has an additional disability 
does not establish cause.  Hospital care, medical or surgical 
treatment, or examination cannot cause the continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  

There is no doubt that the Veteran suffered additional life-
threatening disabilities as a consequence of the polyp 
removal.  The medical evidence of record and the numerous lay 
statements from family members and friends overwhelmingly 
support the notion that the Veteran suffered additional 
disability in conjunction with the surgery and treatment in 
September and October 1990.  Photographs submitted by the 
Veteran show him on a family vacation shortly before the 
polyp removal surgery and illustrate the decline in health as 
a result of the surgery.  In one of the Veteran's supporting 
statements, he indicated that he was in great shape before he 
entered the hospital, given that he worked 10 to 12 hours to 
complete a room addition and then worked out.  Other lay 
statements of record reveal that prior to the surgeries in 
September 2000, the Veteran would take on a construction job 
or consulting work after retirement to supplement the family 
income.  Friends stated that they witnessed the Veteran 
working long hours with no signs of disability.  The Veteran 
also indicated that he lost considerable housing and blue 
print graphing projects because he could no longer work, and 
provide for his family as he once could.  The Board notes 
that the Veteran was in receipt of VA pension based in part 
on inability to maintain employment during the time prior to 
the VA surgery.  

That the Veteran suffered additional disability as a result 
of the September 2000 surgery is not at issue; rather, the RO 
denied the Veteran's claim based on a finding that, although 
he did in fact develop additional disability, as a result of 
the surgery and treatment, there is no evidence to show fault 
or negligence or lack of proper skill on the part of any VA 
provider, and the events that occurred were reasonably 
foreseeable.  The RO appears to base this finding on the 
notion that the Veteran signed a consent form that listed 
possible complications from the polyp removal procedure.

The Veteran, his spouse, his friends and family are competent 
to state that the Veteran had more severe symptomatology 
after the surgery than before it.  The competent medical 
evidence of record supports their statements.  However, there 
is no competent evidence of record that the additional 
disability suffered by the Veteran as a result of the 
September 2000 surgery can be linked to carelessness, 
negligence, lack of proper skill, error in judgment or a 
similar instance of fault in connection with treatment 
rendered by VA.  Where the determinative issue is one of 
medical causation or a diagnosis, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the issue.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994).  Since the record does not reflect that 
the Veteran, his spouse, his friends, and family possess the 
medical training and expertise necessary to render an opinion 
concerning causation, their lay statements are of no 
probative value in this regard.  See Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995) (citing Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

The Veteran's private physician, Dr. Hsu, also stated that 
the Veteran had additional disability after the surgery, but 
he did not offer an opinion regarding whether that additional 
disability was due to fault or negligence or lack of proper 
skill on the part of any VA provider, or that the events that 
occurred were not reasonably foreseeable

As there is no objective medical evidence showing fault on 
the part of the VA, the preponderance of the evidence is 
against this claim and the benefit-of-the-doubt rule does not 
apply.


ORDER

Compensation under 38 U.S.C.A. § 1151 for additional 
disability including an inability to walk/being wheelchair 
bound, claimed as a result of VA surgery and treatment in 
September 2000 is denied.



____________________________________________
D. HAVELKA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


